Campbell, J.
The petitioner raises three questions on this appeal: (1) Was it proper for the trial court to admit and consider evidence pertaining to the false statement which was made in the application for a North Carolina operator’s license? (2) Did the trial court err in sustaining the action of Department which had cancelled Operator’s License #2706086 until the Florida revocation was cleared? (3) Was it error for Department to apply the Florida period of revocation for the offense of operating a motor vehicle while under the influence of intoxicating beverages instead of the North Carolina period of revocation?
The petitioner’s first contention is that it was improper for the trial court to consider any false statement in the application since his petition contained no allegation pertaining to such a statement. Under G.S. 20-25 it is proper for the trial judge “to take testimony and examine into the facts of the case, and to determine *201whether the petitioner is entitled to a license or is subject to suspension, cancellation or revocation of license under the provisions of [G.S. 20-15].” In the case of In re Revocation of License of Wright, 228 N.C. 301, 45 S.E. 2d 370, aff’d on rehearing, 228 N.C. 584, 46 S.E. 2d 696, Justice Barnhill (later Chief Justice) stated:
“Upon the filing of a petition for review, it is the duty of the judge, after notice to the department, 'to take testimony and examine into the facts of the case, and to determine whether the petitioner is entitled to a license or is subject to suspension, cancellation, or revocation of license under the provisions of this article.’ G.S. 20-25. This is more than a review as upon a writ of certiorari. It is a rehearing de novo, and the judge is not bound by the findings of fact or the conclusions of law made by the department. Else why ‘take testimony,’ ‘examine into the facts,’ and ‘determine’ the question at issue?”
In the instant case the trial judge found that the petitioner answered the second question of the application falsely and that the operator’s license issued by Department pursuant to such application was, therefore, properly cancelled under the provisions of G.S. 20-15. That statute provides:
“The Department shall have authority to cancel any operator’s or chauffeur’s license upon determining that the licensee was not entitled to the issuance thereof hereunder, or that said licensee failed to give the required or correct information in his application, or committed fraud in making such application.”
The first contention is without mei’it and the first question is answered in the affirmative.
The petitioner’s second contention is that it was error for the trial court to sustain the action of Department in cancelling his North Carolina operator’s license until the Florida revocation was cleared, because the State of Florida had not properly revoked his Florida operator’s license. In support of this argument, the petitioner relies upon In re Donnelly, 260 N.C. 375, 132 S.E. 2d 904, and In re Revocation of License of Wright, supra. However, these cases are readily distinguishable from the instant case, which involves a resident of Florida whose Florida operator’s license was revoked by the State of Florida as a result of an offense committed in Florida. Both Donnelly and Wright involved North Carolina residents who were licensed by North Carolina and who had been charged with criminal offenses in South Carolina. The Supreme Court held that since no notice of any hearing in South Carolina was given and since the *202monetary deposits were forfeited without due process of law, there were no convictions sufficient to justify the suspensions of the North Carolina operator’s licenses. Justice Barnhill pointed out that:
“The judgment that the bond or bail has been forfeited must be entered in the court and in the cause in which it was filed.
In the ordinary case the condition is not broken by nonappearance generally, to be proved by any evidence, but only by nonappearance in answer to a call, to be proved by an entry made on the minutes of the court and returned as a part of the proceeding. . . . The call can only be made and a judgment of forfeiture entered in a pending cause and by the judicial officer having jurisdiction thereof.” In re Revocation of License of Wright, supra.
In the instant case, the record reveals that the petitioner and his bail bond company were called in open court and that a court order was entered forfeiting the bond.
In Donnelly it was pointed out that North Carolina and South Carolina have different views in respect to the suspension of an operator’s license upon the forfeiture of a bond. The Supreme Court there stated:
“[The North Carolina Commissioner of Motor Vehicles] implies that the opinion of the South Carolina Court in Langford [223 S.C. 20, 73 S.E. 2d 854], as to the validity of the forfeiture of bail when no warrant has been served, is binding on this Court in the case at bar. We are not dealing here with the South Carolina statute authorizing the suspension of driver’s license upon forfeiture of bail. We are concerned only with the force and effect of the North Carolina statute. . . .”
However, in the instant case, we are not concerned with the suspension of a North Carolina operator’s license resulting from an offense committed in another state. We are concerned with a Florida resident whose Florida operator’s license was revoked by the State of Florida as a result of an offense committed in Florida. Even if it should be conceded that the order of forfeiture in the Florida court did not comply with due process under the laws of North Carolina] it nevertheless complied with due process under the laws of Florida. Therefore, the Florida operator’s license was in a state of suspension when the petitioner applied for a North Carolina operator’s license.
G.S. 20-9(f) provides:
“The Department shall not issue an operator’s or chauffeur’s *203license to any person whose license or driving privilege is in a state of suspension or revocation in any jurisdiction, if the acts or things upon which the suspension or revocation in such other jurisdiction was based would constitute lawful grounds for suspension or revocation in this State had those acts or things been done or committed in this State.”
In this State the revocation of a driver’s license is mandatory whenever it is made to appear that the licensee has been found guilty of “[d] riving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug.” G.S. 20-17(2). It follows that Judge Canaday was correct in holding that Department is precluded from issuing an operator’s license to the petitioner by the provisions of G.S. 20-9 (f).
This contention is without merit and the second question is answered in the negative.
The petitioner’s third contention is that Department must apply the North Carolina period of revocation for the offense of operating a motor vehicle while under the influence of intoxicating beverages instead of the Florida period of revocation. There is no merit in this position since the petitioner was a resident of Florida and, therefore, subject to and controlled by the laws of that State at the time the offense was committed. Under these circumstances, G.S. 20-9 (f) is the correct statute to apply.
This contention is without merit and the third question is answered in the negative.
The judgment below is
Affirmed.
PARKER and Morris, JJ., concur.